EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 17214222, filed on 2017 Dec. 20th.

Response to Arguments

3.	Applicant’s arguments, see P. 7-9, filed 03/07/2022, with respect to Claim Objections, Rejections under 35 U.S.C. § 102(a)(1), and 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(e) and 35 U.S.C. § 103(a) have been withdrawn.

Allowable Subject Matter

s 1-7 and 10-22 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

THEIMER et al. (US PGPub./Pat. 20140225916) teach an augmented reality system with encoding light emitting beacons placed in a scene. Beacons placed at desired locations in a scene emit light modulated with multiple access encoding that conveys an identifier for its emitting beacon. The emitted light signals are also blanked for longer than a time between image capturing by an image augmenting device. Beacons viewed in captured images are identified by correlating an absence of a beacon in an image with an absence of a received identifier in received light signals. In a view of the scene presented to a user, augmenting images are obtained based upon the determined beacon identifier and are displayed at locations in the scene based upon the determined location of that beacon. Beacons that emit pulsed light signals encoded with the multiple access coding are also provided.

Niranjayan et al. (US PGPub./Pat. 10477355) teach a surface within a facility, such as a floor, is equipped with electromagnetic sensors that generate data indicative of the presence of objects, such as the feet of users, at or close to the floor. The data may also be indicative of cross-coupling resulting from a transfer of an electromagnetic signal by the object, such as from one foot to another of a user. The data is processed to determine presence of individual object representations, such as representing a foot. Information about object representations such as their movement, cross-coupling, 

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…each given image among the successive images being captured during a respective image capture period, during which different portions of the given image are captured at different capture times within the respective image capture period…
an optically detectable indicator located within the successive images, the optically detectable indicator having multiple optically detectable states and configured to transition between the multiple optically detectable states according to a transition pattern having interspersed periods in the multiple optically detectable states…” (Claim 1; Claims 17 and 19-22 are similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 






















EXAMINER’S AMENDMENT

I.	Authorization for this examiner’s amendment was given in an interview with Mathew B. Dernier on 03/11/2022.

II.	In the Claims:

13. (Currently Amended) The apparatus according to claim [[ 1, …

(That is claim 13 is dependent on claim 1.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628                                                                                                                                                                                                         03/11/2021